tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c uniform issue list dec -4 legend company a company b company c company d company e company f company g firm m firm l date date date dear this is in response to the date letter that was submitted on your behalf by your authorized representative as supplemented by correspondence dated date in which you request an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations p a regulations to file page the notice of election described in sec_3 of revproc_93_40 1993_2_cb_535 to be treated as operating qualified_separate_lines_of_business qslobs under sec_414 of the internal_revenue_code the code and sec_1_414_r_-1 and sec_1_414_r_-4 of the income_tax regulations i t regulations’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested company a is involved in the business of manufacturing hooks and standards for the metal shelving that commercial retail establishments utilize company a sponsors the company a salary deferral and profit sharing plan the non-union plan and the company a union 401_k_plan the union plan both of which are intended to be qualified cash or deferred arrangements under sec_401 of the code both the non-union plan and the union plan have plan years ending december firmm acted as administrator for both of the company a plans during the years through and continues to act as the administrator on date company a created company b as a wholly owned subsidiary between date and date company b acquired company c company d and company e and caused company f a limited_liability_company owned by company b and disregarded for federal_income_tax purposes to purchase the assets of company g company b and its subsidiaries are involved in the manufacture and distribution of lighting fixtures and components for lighting fixtures company a retained firm l to advise it in connection with the acquisition activities of company b company a engaged firm m to provide administrative services to the non-union plan during to and currently during attorneys at firm l reviewed the non-union plan and company b’s acquisition activities and reached a preliminary conclusion that company a and company b could be classified as qslobs under the provisions of sec_414 of the code however firm l did not inform company a of the requirement to file a notice with the internal_revenue_service irs electing qslob status during early firm m provided company a with a questionnaire in order to collect information for the preparation of the form_5500 annual return report of employee_benefit_plan for the non-union plan the questionnaire did not contain any question that would elicit a response indicating that company b and its subsidiaries existed consequently firm m did not include the employees of company b and its subsidiaries when testing company a’s plan compliance and failed to advise company a of the requirement that it file a notice with the irs electing qslob status in firm m revised its questionnaire company a responded to the revised questionnaire in as a result of company a’s responses firm m became aware that nothing had been done to adapt the non-union plan to the new circumstances created by company b’s acquisition activities and notified firm l immediately page thereafter company a and firm l reviewed the plans and verified that company a and company b and its subsidiaries could be classified as two qslobs company a and firm l further determined that the only element preventing the separate lines of business from being qslobs was the failure_to_file notification of the qslob election with irs finally company a and firm l determined that the first qslob testing_period was calendar_year and that the notice of qslob election should have been filed by date thus the statute_of_limitations with respect to the qslob election had it been timely made did not expire until date ie after the request for an extension was submitted to irs your authorized representative has submitted an affidavit from firm l containing a statement that firm l did not advise company a to make a qslob notification filing before the deadline for filing the notice had passed based on the foregoing facts and representations you through your authorized ruling that the irs grant company a an extension of representative have requested a time under sec_301_9100-1 and sec_301_9100-3 of the p a regulations to file with the secretary_of_the_treasury the notice of election to be treated as qslobs as required by sec_414 of the code and revproc_93_40 in general sec_414 of the code provides that for purposes of sections d and b of the code an employer is treated as operating qualified_separate_lines_of_business during any year if the employer operates separate lines of business for bona_fide business reasons and satisfies certain other conditions under the code if the employer is treated as operating qualified_separate_lines_of_business for the year the employer may apply the minimum coverage requirements of sec_410 including the nondiscrimination requirements of sec_401 of the code and the minimum participation requirements of sec_401 of the code separately with respect to employees of each qualified separate_line_of_business sec_414 of the code indicates that one of the requirements for being treated as having qualified_separate_lines_of_business is for the employer to notify the secretary that the line_of_business is being treated as a separate_line_of_business for purposes of sec_129 and sec_410 of the code sec_3 of revproc_93_40 sets forth the exclusive rules for satisfying the notice requirement of sec_414 of the code section dollar_figure of revproc_93_40 provides that notice must be given by filing form 5310-a notice of plan merger or consolidation spinoff or transfer of plan assets or liabilities notice of qualified_separate_lines_of_business section dollar_figure of revproc_93_40 provides that notice fora testing year must be given on or before the notification date for the testing year the notification date for a testing year is the later of october of the year following the testing year or the 15th day of the 10th month after the close of the plan_year of the plan of the employer that begins earliest in the testing year section dollar_figure of revproc_93_40 provides in pertinent part that after the notification date notice cannot be modified page withdrawn or revoked and will be treated as applying to subsequent testing years unless the employer takes timely action to provide a new notice with respect to minimum coverage requirements for members of a controlled_group that undergoes a change in membership sec_410 of the code provides that the minimum coverage requirements are automatically treated as met during the period beginning on the date of change in the members of a controlled_group and ending on the last day of the first plan_year beginning after the date of the change the transition_period if the minimum coverage requirements were met immediately before each the change and the coverage under the plan is not significantly changed during the transition_period other than by reason of the change in members of the group under sec_301_9100-1 of the p a regulations the commissioner of internal revenue may grant a reasonable extension of time to make a regulatory election or certain statutory elections under subtitle a of the code if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting the relief will not prejudice the interests of the government sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin notice that an employer has elected to be treated as operating qualified_separate_lines_of_business pursuant to sec_414 of the code and sec_3 of revproc_93_40 is a regulatory election the commissioner has authority under sec_31 and to grant an extension of time if a taxpayer fails to file a timely notice of election under sec_3 of revproc_93_40 sec_301_9100-3 provides that the commissioner will grant an extension of time when the taxpayer has acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 of the p a regulations provides that applications for relief that fall within sec_301_9100-3 of the p a regulations will be granted when the taxpayer provides evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the p a regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional page 20u709069 including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the p a regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute of lirititations before the taxpayer's receipt of a ruling granting relief under this section the information presented and documentation submitted by company ais consistent with its assertion that the failure_to_file the election to be treated as qualified_separate_lines_of_business on or before the fifteenth day of the tenth month of the year following the testing year ie date was caused by its lack of awareness of the necessity of making an eléction coupled with its reasonable reliance on firm l and firm m who were attorneys tax professionals and plan administrators retained by company a and who failed to advise company a to file the notice of election of qslob status before the deadline for making the election based on the above taxpayer a meets the requirements of sec_301 b of the p a regulations clauses iii and v as a result we conclude that good cause has been shown for the failure to timely make the election provided for in sec_3 of revproc_93_40 and further that the other requirements of sec_301 have been satisfied accordingly company a is granted an extension of months from the date of the issuance of this ruling letter to file notification of the qslob election on form 5310-a with the appropriate irs office no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling does not constitute a determination that a separate_line_of_business may be treated as satisfying the requirement of administrative scrutiny within the meaning of sec_1_414_r_-6 of the i t regulations this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you wish to inquire about this ruling please contact id at please address all correspondence to se t ep ra t4 sincerely yours donzell h littlejohn manager employee_plans technical group enclosures page deleted copy of this letter notice of intention to disclose notice
